DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13 of Applicant’s Response, filed 02/03/2022, with respect to the 35 U.S.C. 103 rejections and double patenting rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections and double patenting rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1, 9, and 17, the prior art does not appear to teach, in the context of the systems and methods recited for configuring push notifications, that profile information is accessed which comprises a set of user-configured notification triggers comprising a triggering condition corresponding to calendar-based events of the user and a second triggering condition comprising conditions that affect a transport service available at the current location of the mobile device of the user, a calendar based event satisfying the first triggering condition may be determined, the area of the user may be monitored for conditions that satisfy the second triggering condition, and based on the first and second triggering condition being met, the user may be presented with a push notification which causes a service application to present content including a selectable feature enabling the user to transmit a transport service request. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horn, Mark ET. "Multi-modal and demand-responsive passenger transport systems: a modelling framework with embedded control systems." Transportation Research Part A: Policy and Practice 36.2 (2002): 167-188; hereinafter “Horn”
Horn generally teaches a system of modeling which may aid transportation planners and operators in investing the performance of transportation systems, but is silent as to the specific combination of elements outlined above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628